Title: To George Washington from Captain Henry Lee, Jr., 31 March 1778
From: Lee, Henry Jr.
To: Washington, George



Sir,
Camp [Valley Forge] March 31st 78.

I should do violence to my own feelings, was I to depart from Camp, without testifying the high sense of gratitude I feel for your Excellency’s

approbation of my conduct. I assure you Sir, to deserve a continuance of your Excellency’s patronage, will be a stimulus to glory, second to none in power, of the many, that operate on my soul. “It is not in mortals to command success,” to deserve it, shall be the object of my unwearied attention.
I must here take the liberty of laying before your Excellency, the reasons which have influence on my judgement, respecting the proposal you was pleased to make me thro’ Col. Hamilton.
Permit me to premise that I am wedded to my sword, and that my secondary object in the present war, is military reputation.
To have possessed a post about your Excellency’s person is certainly the first recommendation I can bear to posterity, affords a field for military instruction, would lead me into an intimate acquaintance with the politics of the States, and might present more immediate opportunitys of manifesting my high respect and warm attachment for your Excellencys character and person. I know, it would also afford true and unexpected joy to my parents and friends.
On the contrary, I possess a most affectionate friendship for my soldiers, a fraternal love for the two officers who have served with me, a zeal for the honor of the Cavalry, and ⟨an⟩ opinion, that I should render m⟨ore⟩ real service to your Excellency’s arms.
Having thus shortly stated the reasons which operate on my mind, I will only say, that I most chearfully will act in any character your Excellency may call me to, and that the second satisfaction I can possibly enjoy, is my knowledge that my behavior has met with your Excellency’s approbation. I have the honor to be with the most profound respect and perfect esteem your very obet Servt

Heny Lee jr

